Citation Nr: 1535319	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  07-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant and D. Jarrett




ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 1978, which included a tour in the Republic of Vietnam, December 1967 to May 1968.  The Veteran was awarded the Combat Infantry Badge, Bronze Star with 'V" Device, and the Purple Heart.  The Veteran died in July 1992.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A hearing was held in April 2009 before the undersigned Veterans Law Judge.

In a September 2013 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the Court and in an Order dated in July 2014, the Court ordered that the July 2014 joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In April 2015, the Board sought an expert medical opinion.  After reviewing the June 2015 medical opinion, the Board finds that it addresses the questions outlined in the Joint Motion and is adequate on which to base a decision.  


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was in effect for residuals of a gunshot wound of the right leg involving Muscle Group XV at 10 percent disabling, a right leg postoperative nerve disability at 10 percent disabling, and high frequency hearing loss at 0 percent disabling, for a combined rating of 20 percent.

2.  The Veteran's death certificate shows he died in July 1992 as a result of a hepatic coma, that was due to, or as a consequence of, liver cirrhosis with chronic obstructive pulmonary disease (COPD) contributing to his death.

3.  After resolving reasonable doubt, the Veteran's May 1968 in-service blood transfusion has been shown to have caused, or was otherwise etiologically related to, the development of chronic active hepatitis.  

4.  Chronic active hepatitis has been shown to have been causally or etiologically related to the development of liver cirrhosis, which was etiologically related to the Veteran's immediate cause of death, hepatic coma.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the Veteran's death may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

With regard to service connection, Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. §§ 3.303, 3.306. 

Under 38 C.F.R. § 3.303(a) , service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

During the pendency of the appeal, the appellant has asserted that the Veteran's hepatic coma and cirrhosis of the liver were due to a blood transfusion received during service as a result of the Veteran's gunshot wounds.  After resolving reasonable doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.  

The Veteran's death certificate shows he died in July 1992 as a result of a hepatic coma, that was due to, or as a consequence of, liver cirrhosis, with COPD listed as an "other" significant condition that contributed to death but did not result in the underlying cause of death.  The Board recognizes that during service the Veteran engaged in combat with the enemy and sustained a gunshot wound to the leg.  Service treatment records also show that the Veteran underwent a blood transfusion in May 1968.  During the Veteran's lifetime, service connection was in effect for residuals of a gunshot wound of the right leg involving Muscle Group XV at 10 percent disabling, a right leg postoperative nerve disability at 10 percent disabling, and high frequency hearing loss at 0 percent disabling, for a combined rating of 20 percent.

Medical reports dated in April 1990 prior to his death show a diagnosis of cirrhotic liver and chronic active hepatitis, rule out alphal antitrypsin deficiency.  Upon further evaluation in May 1990, the physician determined that the Veteran had cirrhosis secondary to alphal antitrypsin deficiency.  A December 1991 record noted antitrypsin deficiency causing cirrhosis and COPD, and in April 1992, the Veteran was seen with alpha 1 antitrypsin deficiency.  The physician noted a history of chronic active hepatitis and alcohol use.  

In April 2015, a medical expert opinion was requested to answer whether it was at least as likely as not that: the Veteran's in-service blood transfusion caused or was etiologically related to the development of chronic active hepatitis, and if the Veteran had hepatitis C that caused or contributed substantially or materially to his cause of death.  An opinion was received in June 2015 from a physician with expertise in the field of infectious diseases.  The physician replied that it was at least as likely as not that the Veteran's in-service blood transfusion caused or was etiologically related to the development of his chronic active hepatitis.  The reasoning was that according to the Center for Disease Control, persons who have received blood transfusions prior to 1992 are at an increased risk for acquiring chronic hepatitis C infection.  The physician added that the Veteran had chronic active hepatitis that was attributed to alpha one anti-trypsin (AAT) deficiency, which was proven by a liver biopsy in March 1990.  The physician continued that it was worth mentioning that about 40% of adults with this deficiency have advanced liver disease and liver cirrhosis.  It was noted that there was no evidence in the file that the Veteran was ever checked for chronic hepatitis C infection.

The physician further opined that it was at least as likely as not that the Veteran's hepatitis C caused or contributed substantially or materially to cause his death.  The reasoning was that the timeline from the in-service blood transfusion to the diagnosis of chronic active hepatitis and death from complications related to liver cirrhosis all fall within a well-known natural history timeline of chronic hepatitis C infection, which is roughly 20-30 years from the onset of hepatitis C infection to the development of liver cirrhosis.  The Veteran's death could have been multifactorial and caused by the insult of chronic hepatitis C infection to the liver and was accelerated by the Veteran's heavy alcohol use in the 1960s and 1970s, as well as accentuated by his underlying genetically inherited AAT deficiency.

Although the Board observes that there was no objective evidence that the Veteran ever had hepatitis C, and that the June 2015 physician phrased an opinion in equivocal terms (could have been), the Board also acknowledges that the combat-Veteran sustained gunshot wound injuries during service which resulted in receipt of a blood transfusion.  Additionally, the medical expert noted that persons who had received a blood transfusion prior to 1992 were at increased risk for acquiring the chronic hepatitis C infection and the Veteran was not checked for hepatitis C.  In light of the positive and negative evidence of record, the Board will resolve reasonable doubt in the Veteran's favor and grant the claim.  

As there is a competent medical opinion stating that it is at least as likely as not that the Veteran contracted hepatitis C in-service, and that hepatitis C infection led to the development of liver cirrhosis, a consequence of the underlying cause of death of hepatic coma, service connection is granted.  38 C.F.R. § 3.312.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


